

Buckeye Technologies Inc.


Retirement Replacement Plan


Buckeye Technologies Inc., a Delaware corporation (the “Company”), hereby adopts
the Buckeye Technologies Inc. Retirement Replacement Plan (the “Plan”). The
purposes of this Plan are to further the growth, development and financial
success of the Company by providing additional incentives for the purpose of
hiring and/or retaining key employees of the Company.


Background


1.
Previously the Company maintained a Supplemental Retirement Plan pursuant to
which contributions were made to a rabbi trust for the benefit of certain key
employees.



2.
The purpose of the Supplemental Retirement Plan was to recognize that because of
the years of professional expertise or employment experience that they had
gained prior to joining the Company, certain officers and certain key employees
should receive retirement benefits in addition to the benefits they were
entitled to receive under the Buckeye Retirement Plan.



3.
Because of restraints on the investment of assets intended to fund the
Supplemental Retirement Plan, the Board of Directors of the Company (the
“Board”) terminated the Supplemental Retirement Plan effective December 21,
2004.



4.
The Company still wishes to recognize that because of the years of professional
expertise or employment experience that they gained prior to joining the
Company, certain officers and certain key employees should receive a benefit in
addition to the benefits they are entitled to receive under the Buckeye
Retirement Plan.



5.
By adopting the Plan, the Company intends to provide cash payments to certain
officers and certain key employees that will partially replace the benefits that
such officers and employees would have been entitled to under the Supplemental
Retirement Plan had it been continued and they had participated therein.





ARTICLE 1. DEFINITIONS


Section 1.1. “Chief Executive Officer” means the chief executive officer of the
Company.


Section 1.2. “Employee” means the Chief Executive Officer, the President and any
other person who is employed by the Company (or by subsidiary or affiliate of
the Company that has adopted the Plan) and who has been determined in writing by
the Chief Executive Officer to be a member of a select group of key management
employees.


1

--------------------------------------------------------------------------------


Section 1.3. “Participant” means an Employee who participates in the Plan
pursuant to Article 2 hereof.


Section 1.4. “Plan” means this Buckeye Technologies Inc. Retirement Replacement
Plan.


Section 1.5. “Plan Year” means the twelve (12) month period beginning July 1 and
ending on June 30 of the following calendar year; the initial Plan Year
hereunder shall begin July 1, 2005.


Section 1.6. “President” means the president of the Company.




ARTICLE 2. PARTICIPATION


Section 2.1. Eligibility Requirements. An Employee other than the Chief
Executive Officer or the President shall be eligible to participate in this Plan
upon written designation to that effect by the Chief Executive Officer. The
names of the Employees designated by the Chief Executive Officer as eligible to
participate in this Plan and the terms of their participation shall be set forth
in a written “Participant List” signed by the Chief Executive Officer and filed
with the Company’s Secretary. Subject to Section 2.2 hereof, the Participant
List may be amended from time to time and such amendment shall not require
formal amendment of the Plan but shall require the prior written approval of the
Chief Executive Officer. An Employee who is eligible to participate in the Plan
pursuant to this Section shall begin participation on such date as the Chief
Executive Officer shall determine in writing and shall remain a Participant for
as long as the Participant remains an Employee or until removed from the
Participant List by the Chief Executive Officer.


Section 2.2 CEO/President. Additionally, the Board has specifically provided
that the Chief Executive Officer and the President shall automatically be
eligible to participate in the Plan effective as of July 1, 2005, and receive
the benefit calculated in accordance with Addendum A without further action on
the part of the Board. The names of the Chief Executive Officer and the
President and the terms of their participation shall also be included on the
Participant List; however, amendment of the Participant List with respect to the
Chief Executive Officer or the President shall require prior approval by the
Board.


Section 2.3 Employees of Related Entities. With the prior written consent of the
Chief Executive Officer, Employees of subsidiaries and affiliates of the Company
may participate in the Plan if the related entity has adopted the Plan. The
adopting employers shall be shown on Exhibit 1 attached to and made a part of
this document.


2

--------------------------------------------------------------------------------


ARTICLE 3. PLAN BENEFITS


Section 3.1. In General. After the end of a Plan Year, a Participant other than
the Chief Executive Officer or the President may receive a cash payment for such
Plan Year on a one-time basis or on a recurring basis as designated by the Chief
Executive Officer. The amount of the cash payment for each Participant shall be
calculated as set forth on Addendum A and shall be paid, less applicable tax and
other required withholdings, to the Participant by check no later than 75 days
after the end of the applicable Plan Year. Addendum A may be amended from time
to time with respect to Participants other than the Chief Executive Officer and
the President, and such amendment shall not require formal amendment of the Plan
but shall require the prior written approval of the Chief Executive Officer.


Section 3.2 CEO/President. After the end of each Plan Year, the Chief Executive
Officer and the President shall receive a cash payment for such Plan Year in the
amount provided in Addendum A. The amount of the cash payment for each of the
Chief Executive Officer and the President shall be calculated as set forth on
Addendum A and shall be paid to the Chief Executive Officer or the President, as
the case may be, less applicable tax and other required withholdings, by check
no later than 75 days after the end of the applicable Plan Year. Addendum A may
not be amended with respect to the Chief Executive Officer or the President
without the prior approval of the Board.


ARTICLE 4. ADMINISTRATION


Section 4.1. Sole Responsibility. The Company has established and maintains the
Plan solely for the benefit of the Employees. Subject to the authority delegated
herein to the Chief Executive Officer, the Board shall be solely responsible for
the operation and administration of the Plan.


Section 4.2 Powers. Subject to the authority delegated herein to the Chief
Executive Officer, the Board shall have the power and authority in its sole,
absolute and uncontrolled discretion to control and manage the operation and
administration of this Plan and shall have all powers necessary to accomplish
these purposes. Any determination by the Board with respect to the Plan shall be
final and binding on all Employees and Participants and anyone claiming under or
through any of them.


Section 4.3. Delegation of Authority. Any authority, power, duty, function or
responsibility of the Chief Executive Officer, as set forth in the Plan, may be
delegated in whole or in part in writing by such Chief Executive Officer to such
person(s) and in such manner the Chief Executive Officer chooses. The authority,
power, duty, function or responsibility of the delegate shall thereupon be
deemed to be that of the Chief Executive Officer for purposes of this Plan. The
Chief Executive Officer and any such delegate may further employ such counsel or
agents as the Chief Executive Officer may deem appropriate to perform his or her
functions hereunder. Any determination by the Chief Executive Officer or his or
her delegate pursuant to the Chief Executive Officer’s delegated authority
hereunder shall be final and binding on all Employees and Participants and
anyone claiming under or through any of them. The authority delegated to the
Chief Executive Officer hereunder shall be exercised at all times in accordance
with the written policies established by the Board for compensating management
employees of the Company and its subsidiaries and affiliates.


3

--------------------------------------------------------------------------------


Section 4.4 Limitation of Liability. Neither the Board nor any member thereof,
nor the Chief Executive Officer, nor any delegate of any of them, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with the Plan, and the members of the Board and the
Chief Executive Officer (and any delegate thereof) shall be entitled in all
cases to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including, without limitation, attorneys’ fees)
arising out of or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage which may
be in effect from time to time.


ARTICLE 5. AMENDMENT AND TERMINATION


Section 5.1 Amendment of the Plan. The Company shall have the right by action of
the Board at any time to modify, alter or amend the Plan in whole or in part,
including but not limited to any Addendum and Participant List, provided,
however, that with respect to any Employee other than the Chief Executive
Officer and the President, any Addendum and Participant List may also be amended
by action of the Chief Executive Officer without action of the Board.


Section 5.2 Termination of the Plan. The Company reserves the right at any time
by action of the Board to terminate the Plan at any time in whole or in part,
including but not limited to any addendum hereto.


ARTICLE 6. MISCELLANEOUS


Section 6.1. Governing Law. This Plan shall be construed, regulated and
administered in accordance with the laws of the State of Tennessee.


Section 6.2 Construction. The headings and subheadings in the Plan have been
inserted for convenience of reference only and shall not affect the construction
of the provisions hereof. In any necessary construction the masculine shall
include the feminine, and the singular shall include the plural, and vice versa.


Section 6.3. Participant's Rights. No Participant in the Plan shall acquire any
right to be retained in the employ of the Company or any subsidiary or affiliate
of the Company by virtue of the Plan, nor, except as otherwise expressly
provided herein, shall a Participant have any right or interest in and to any
benefit under the Plan upon a Participant’s dismissal or upon a Participant’s
voluntary termination of employment. Unless otherwise determined by the Board or
the Chief Executive Officer, neither an individual’s status as an Employee nor
his or her participation in the Plan for any Plan Year entitles such individual
to participate in the Plan for any subsequent Plan Year. Nothing contained
herein shall be deemed to create a trust of any kind or any fiduciary
relationship between the Company and any Participant. To the extent that any
Participant acquires a right to receive payments from the Company under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company. The interest of any Participant under the Plan shall
not be transferable or alienable by him or her either by pledge, assignment or
in any other manner, and after the Participant’s lifetime shall inure to the
benefit of and be binding upon the Participant’s beneficiary or beneficiaries
and/or estate.
4

--------------------------------------------------------------------------------




Section 6.4. Severability. In case any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if such illegal and invalid provisions had never been inserted
herein.


Section 6.5. Tax Withholding. The Company shall have the right to take such
action as it deems necessary or appropriate to satisfy any requirement under
federal, state or local law to withhold taxes or other amounts.




IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 11th
day of September, 2006.




BUCKEYE TECHNOLOGIES INC.






By: /s/ John B. Crowe     
John B. Crowe, Chief Executive Officer



5

--------------------------------------------------------------------------------





EXHIBIT 1


BUCKEYE TECHNOLOGIES INC.
RETIREMENT REPLACEMENT PLAN




ADOPTING EMPLOYERS:


Buckeye Technologies Inc.


Buckeye Florida L.P.


Buckeye Florida Corporation


Buckeye Building Fibers LLC.


Buckeye Lumberton Inc.


Buckeye Mt. Holly LLC


Such other wholly owned direct and indirect subsidiaries of Buckeye Technologies
Inc. as may adopt the Plan from time to time with the approval of the Chief
Executive Officer.



6

--------------------------------------------------------------------------------



ADDENDUM A
RETIREMENT REPLACEMENT BENEFIT


Employee(s) listed on Participant List A shall receive a cash payment for each
Plan Year that such payment is approved by the Chief Executive Officer (or, in
the case of the Chief Executive Officer and the President, for each Plan Year in
accordance with the terms of the Plan), beginning with the Effective Date set
forth on Participant List A, equal to the difference between (A) and (B), where:


(A) is the employer contribution which would have been made to the Employee's
account under the Buckeye Retirement Plan for that Plan Year if (i) the
Employee’s participation and service in the Buckeye Retirement Plan commenced as
of the Effective Date set forth on Participant List A, and (ii) for purposes of
determining said contribution the Employee was credited as of such date and
thereafter with the number of years of service set forth on Participant List A
in addition to the employee’s actual years of service (years of actual service
plus years of imputed service may not exceed a maximum of twenty (20) years);
and


(B) is the contribution (excluding the Employee’s 401(k) contributions and the
matching contribution made with respect thereto) which is actually allocated to
the Employee's account under the Buckeye Retirement Plan for that Plan Year.


The cash payment for each Plan Year may not exceed 4% of the Employee’s pay as
pay is defined in the Buckeye Retirement Plan.


For the Plan Year beginning on July 1, 2005, the cash payment for each
Participant shall be the amount indicated on Participant List A.



